 1
 2
                                                               JS-6
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   WILLIAM ZAFRA VELASCO,       ) Case No. CV 15-9995-AB (SP)
     JR.,                         )
12                                )
                     Petitioner,  )
13                                )           JUDGMENT
                 v.               )
14                                )
     JEFFREY A. BEARD, Secretary, )
15                                )
                     Respondent. )
16   __________________________ )
17
18        Pursuant to the Order Accepting Findings and Recommendation of United
19 States Magistrate Judge,
20        IT IS HEREBY ADJUDGED that the Petition is denied and this action is
21 dismissed with prejudice.
22
23 Dated: 3/29/2019
24
                                       _______________________________
25
                                       HONORABLE ANDRÉ BIROTTE JR.
26                                     UNITED STATES DISTRICT JUDGE
27
28
